[Cite as Gregley v. Friedman, 2014-Ohio-218.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100601




                      S/O EX REL., DUANE GREGLEY
                                                       RELATOR

                                                 vs.

                         STUART FRIEDMAN, JUDGE
                                                       RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Procedendo
                                          Order No. 471390
                                          Motion No. 470356



        RELEASE DATE: January 21, 2014
FOR RELATOR

Duane Gregley
Inmate No. 358-808
Richland Correctional Institution
P.O. Box 8107
Mansfield, OH 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

      {¶1} Relator Duane Gregley filed a complaint seeking a writ of procedendo to

compel the respondent judge to issue a “final, appealable order” in his criminal case

styled State v. Gregley, Cuyahoga C.P. No. CR-358368. Gregley contends that the court’s

1998 order was not a final, appealable order because it did not properly impose

postrelease control. Respondent has moved for summary judgment, which Gregley has

opposed.     For the reasons that follow, we grant respondent’s motion for summary

judgment.

      {¶2} The writ of procedendo is an order from a court of superior jurisdiction to

one of inferior jurisdiction to proceed to judgment. Yee v. Erie Cty. Sheriff’s Dept., 51

Ohio St.3d 43, 553 N.E.2d 1354 (1990). Procedendo is appropriate when a court has

either refused to render a judgment or has unnecessarily delayed proceeding to judgment.

 State ex rel. Watkins v. Eighth Dist. Court of Appeals, 82 Ohio St.3d 532, 696 N.E.2d

1079 (1998). However, the writ will not issue to control what the judgment should be,

nor will it issue for the purpose of controlling or interfering with ordinary court

procedure.    Thus, procedendo will not lie to control the exercise of judicial discretion.

Moreover, it will not issue when there is an adequate remedy at law. State ex rel. Bd. of

State Teachers Retirement Sys. of Ohio v. Davis, 113 Ohio St.3d 410, 2007-Ohio-2205,

865 N.E.2d 1289, ¶ 43 (“procedendo is not appropriate when the party seeking the writ

has an adequate remedy in the ordinary course of law, e.g., “appeal”).
       {¶3} Despite Gregley’s reliance on State ex rel. Carnail v. McCormick, 126 Ohio

St.3d 124, 2010-Ohio-2671, 931 N.E.2d 110, the Ohio Supreme Court subsequently held

that, “[a]lthough the doctrine of res judicata does not preclude review of a void sentence,

res judicata still applies to other aspects of the merits of a conviction, including the

determination of guilt and the lawful elements of the ensuing sentence.”          State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, paragraph two of the

syllabus. The court in Fischer rejected the same argument that Gregley is advancing in

this action. Specifically, the court held:

       [W]e reject Fischer’s claim that there was no final, appealable order in this
       case.

       Fisher’s theory is that because the trial court did not properly apply
       postrelease-control sanctions, his sentence was void under [State v.] Bezak,
       [114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961]. Because his
       sentence was void, he contends there was no sentence and without a
       sentence, no conviction and no final order. * * *
       Nothing in Baker discusses void or voidable sentences. Rather, the syllabus

       speaks only to the requirement that the judgment of conviction set forth “the

       sentence” in addition to the other necessary aspects of the judgment.    The

       judgment in this case did set forth the sentence. The fact that the sentence

       was illegal does not deprive the appellate court of jurisdiction to consider

       and correct the error.   In fact, R.C. 2953.08(G)(2)(b) expressly authorizes

       a reviewing court to modify or vacate any sentence that is “contrary to law.”

        Clearly, no such authority could exist if an unlawful sentence rendered a

       judgment nonfinal and unappealable.

Id. at ¶ 37-39.

       {¶4} The court held that void sentences are subject to appellate review.

Therefore, Gregley’s contention that the improper imposition of postrelease control would

render the 1998 sentence a nonfinal, unappealable order is incorrect and contrary to

holding in Fischer.

       {¶5} Further, Gregley has already challenged the imposition of postrelease

control through both direct appeal and collateral attacks.     E.g., State v. Gregley, 8th

Dist. Cuyahoga No. 97469, 2012-Ohio- 3450, appeal not accepted State v. Gregley, 8th

Dist. Cuyahoga No. 97469, 2013-Ohio-158; State v. Gregley, 8th Dist. Cuyahoga No.

75032, 1999 Ohio App. LEXIS (Dec. 16, 1999); motion for delayed appeal denied State

v. Gregley, 88 Ohio St.3d 1514, 728 N.E.2d 402; State ex rel. Duane Gregley v. Stuart

Friedman, Judge, 8th Dist. Cuyahoga No. 96255, 2011-Ohio-2293, dismissed State ex rel.
Gregley v. Friedman, 130 Ohio St.3d 1473, 2011-Ohio-6124, 957 N.E.2d 1166.

Gregley also filed an application to reopen pursuant to App.R. 26(B), which this court

denied. State v. Gregley, 8th Dist. Cuyahoga No. 75032, 1999 Ohio App. LEXIS 6045,

reopening disallowed Cuyahoga Motion No. 315427, 2000 Ohio App. LEXIS 4997

(Oct. 18, 2000).

       {¶6} In this action, Gregley asserts that his 1998 sentence is void because

postrelease control was not properly imposed for his convictions for attempted aggravated

murder, carrying a concealed weapon, and having a weapon while under disability.           In

State ex rel. Gregley, 8th Dist. Cuyahoga No. 96255, 2011-Ohio-2293, ¶ 6, this court

denied Gregley’s petition for a writ of procedendo to compel the judge to impose

postrelease control in the underlying case because Gregley had an adequate remedy at

law.   Thereafter, the trial court conducted a hearing on October 7, 2011, where the court

imposed postrelease control terms for his attempted aggravated murder and having

weapons while under disability convictions.     Gregley filed a direct appeal that included a

challenge to the trial court’s imposition of postrelease control on these convictions. This

court sustained Gregley’s error relating to the court’s imposition of postrelease control

and found that the trial court had no jurisdiction to impose postrelease control for

convictions where the prison sentence had already been served.           Gregley, 8th Dist.

Cuyahoga No. 97469, 2012-Ohio-3450, ¶ 12 (finding “Gregley has completed his

sentences on the charges of attempted aggravated murder and having a weapon while

under disability and is not subject to postrelease control.”); accord State v. Holdcroft, Slip
Opinion No. 2013-Ohio-5014, paragraph three of the syllabus (“A trial court does not

have the authority to resentence a defendant for the purpose of adding a term of

postrelease control as a sanction for a particular offense after the defendant has already

served the prison term for that offense.”).   Accordingly, Gregley’s complaint is barred

by res judicata.

       {¶7} Respondent’s motion for summary judgment is granted, and Gregley’s

application for writ of procedendo is denied. Costs assessed against relator. The court

directs the clerk to serve upon the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).

       {¶8} Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR